Name: Commission Regulation (EEC) No 2846/88 of 15 September 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 9 . 88 Official Journal of the European Communities No L 256/31 COMMISSION REGULATION (EEC) No 2846/88 of 15 September 1988 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the hehold price was fixed by Regulation (EEC) No 2258/88 (8) ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures ; Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1 1 04/88 (2), and in particular Article 3 (6) point (a) thereof, Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2730/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1958/87 (6) ; Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1 238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1 636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of (  ) OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 110, 29 . 4. 1988, p. 16 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (8) OJ No L 199, 26. 7 . 1988 , p . 5 . 0 OJ No L 219, 28 . 7 . 1982, p . 36. H OJ No L 117, 5 . 5 . 1987, p . 9 . (") OJ No L 133, 21 . 5 . 1986, p . 21 . H OJ No L 164, 24. 6 . 1985, p . 1 . H OJ No L 153, 13 . 6. 1987, p . 1 . (4) OJ No L 241 , 1 . 9 . 1988, p . 114. 0 OJ No L 219, 28 . 7. 1982, p . 1 . 0 OJ No L 184, 3 . 7. 1987, p . 3 . o OJ No L 199, 26. 7. 1988 , p . 1 . No L 256/32 Official Journal of the European Communities 16. 9 . 88 weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3), these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Regulation (EEC) No 1935/87 (') ; whereas in terms of Article 2a of Regula ­ tion (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2) ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 2 This Regulation shall enter into force on 16 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7. 1987, p. 21 . (2) OJ No L 184, 3 . 7. 1987, p . 5 . (3) OJ No L 241 , 1 . 9 . 1988 , p. 116. Official Journal of the European Communities No L 256/3316. 9 . 88 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 9 1st period 10 2nd period 11 3rd period 12 4th period If 5th period 2 6th period 3 Peas used :  in Spain  in Portugal  in another Member State 5,594 5,646 6,040 5,774 5,826 6,220 5,954 6,006 6,400 6,134 6,186 6,580 6,314 6,366 6,760 6,494 6,546 6,940 6,674 6,726 7,120 Feild beans used :  in Spain  in Portugal  in another Member State 6,040 5,646 6,040 6,220 5,826 6,220 6,400 6,006 6,400 6,580 6,186 6,580 6,760 6,366 6,760 6,940 6,546 6,940 7,120 6,726 7,120 Products used in animal feed ' Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 6th period 3 A. Peas and field beans used :  in Spain  in Portugal  in another Member State 6,471 6,307 6,616 6,479 6,311 6,625 6,356 6,185 " 6,507 6,536 6,365 6,687 6,716 6,545 6,867 6,896 6,725 7,047 7,076 6,905 7,227 B. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 6,819 6,599 7,012 6,589 6,366 6,784 6,186 5,957 6,387 6,186 5,957 , 6,387 6,186 5,957 6,387 6,186 5,957 6,387 6,186 5,957 6,387 C. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 7,969 7,749 8,162 7,739 7,516 7,934 7,336 7,107 7,537 7,336 7,107 7,537 7,336 7,107 7,537 7,336 7,107 7,537 7,336 7,107 7,537 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption 6th period 3 Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 Products harvest in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl) 290,32 52,88 14,26 276,05 931,45 45,11 5,003 9 133 15,99 1 135,56 3,044 298,97 54,46 14,69 303,18 959,20 46,46 5,153 9 424 16,46 1 169,40 3,163 307,62 56,03 15,11 330,31 986,96 47,80 5,302 9 714 16,94 1 203,24 3,281 316,27 57,61 15,54 357,44 1 014,72 49,15 5,452 10 005 17,42 1 237,09 3,400 326,42 59,77 - 15,96 384,57 1 042,48 51,23 5,685 11 168 17,89 1 270,93 4,031 335,1 1 61.36 16,39 411,70 1 070,24 52,59 5,837 11 465 18.37 1 304,77 4,153 343,80 62.95 16,81 438,83 1 098,00 53.96 5,989 11 762 18,85 1 338,61 4,274  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of :  peas used in Spain (Pta) 68,78  peas and field beans used in Portugal (Esc) 74,07 / 16.9.88 No L 256/34 Official Journal of the European Communities ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 9 1st period 10 . 2nd period 11 3rd period 12 4th period 1 5th period 2 6th period 3 Products harvested in : liI \\  BLEU (Bfrs/Lfrs) 318,00 318,44 312,76 321,42 331,59 340,28 348,97  Denmark (Dkr) 57,92 58,00 56,97 58,54 60,72 62,31 63,90  Federal Republic of GermanyIl IlIlIII (DM) 15,62 15,64 15,36 15,79 16,21 16,64 17,06  Greece (Dr) 380,26 376,45 349,67 376,80 403,93 431,06 458,19  Spain (Pta) 1 020,27 1 021,66 1 003,46 1 031,22 1 058,98 1 086,74 1 114,50  France (FF) 49,42 49,49 48,60 49,95 52,04 53,40 54,77  Ireland ( £ Irl) 5,482 5,490 5,391 5,541 5,776 5,928 6,080  Italy (Lit) 10 080 10 090 9 890 10 181 11 344 11 642 11 939  Netherlands (Fl) 17,51 17,54 17,22 17,70 18,18 18,65 19,13  Portugal (Esc) 1 243,85 1 245,55 1 223,36 1 257,20 1 291,04 1 324,89 1 358,73  United Kingdom ( £) 3,449 3,448 . 3,357 3,475 4,106 4,228 4,350 Amounts to be deducted in the case of use : I  Spain (Pta) 22,36 22,52 23,29 23,29 23,29 23,29 23,29  Portugal (Esc) * 58,09 59,03 60,54 60,54 60,54 60,54 60,54 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex HI, per 100 kilograms Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : liliIl|| Il  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 80,04 0,00 0,13 0,52 8,62 0,00 0,00 30,38  Denmark (Dkr) 0,00 0,00 0,00 14,58 0,00 0,02 0,09 1,57 0,00 0,00 5,53  Federal Republic of Germany Il|| Il IIIl (DM) 0,00 0,00 0,00 3,93 0,00 0,01 0,03 0,42 0,00 0,00 1,49  Greece (Dr) 0,00 0,00 0,00 301,29 0,00 0,49 1,95 32,44 0,00 0,00 114,34  Spain (Pta) 0,00 0,00 0,00 256,80 0,00 0,42 1,66 27,65 0,00 0,00 97,45  France (FF) 0,00 0,00 0,00 12,45 0,00 0,02 0,08 1,34 0,00 0,00 4,73  Ireland ( £ Irl) 0,000 0,000 0,000 1,386 0,000 0,002 0,009 0,149 0,000 0,000 0,526  Italy (Lit) 0 0 0 2 738 0 4 18 295 0 0 1 039  Netherlands (Fl) 0,00 0,00 0,00 4,41 0,00 0,01 0,03 0,47 0,00 0,00 1,67  Portugal (Esc) 0,00 0,00 0,00 313,07 0,00 0,51 2,02 33,71 0,00 0,00 118,81  United Kingdom ( £) 0,000 0,000 0,000 1,172 0,000 0,002 0,008 0,126 0,000 0,000 0,445 No L 256/3516. 9 . 88 Official Journal of the European Communities ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 6th period 3 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 392,31 71,46 19,27 579,33 1 258,69 60,98 6,767 12 544 21,61 1 534,51 4,418 29,76 77,65 381,35 69,46 18,73 538,08 1 223,53 59,27 6,577 12 169 21,00 1 491,65 4,258 30,07 78,59 362,27 65,99 17,80 466,25 1 162,30 56,30 6,247 11 516 19,95 1 417,01 3,978 31,00 80,84 362,27 65,99 17,80 466,25 1 162,30 56,30 6,247 11 516 19,95 1 417,01 3,978 31,00 80,84 363,94 66,64 17,80 466,25 1 162,30 57,12 6,340 12 451 19,95 1 417,01 4,526 31,00 80,84 363,94 66,64 17,80 466,25 1 162,30 57,12 6,340 12 451 19,95 1 417,01 4,526 31,00 80,84 363,94 66,64 17,80 466,25 1 162,30 57,12 6,340 12 451 19,95 1 417,01 4,526 31,00 80,84 ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 58,21 10,60 2,86 219,12 186,76 9,06 1,008 1 992 3,21 227,69 0,852 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,10 0,02 0,00 0,36 0,30 0,01 0,002 3 0,01 0,37 0,001 0,38 0,07 0,02 1,42 1,21 0,06 0,007 13 0,02 1,47 0,006 6,27 1,14 0,31 23,60 20,11 0,98 0,109 214 0,35 24,52 0,092 0,00 0,00 0,00 0,00 ' 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 22,09 4,02 1,09 83,16 70,88 3,44 0,383 756 1,22 86,41 0,323 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 165,636 136,734 6,90403 0,768411 1 516,86 2,31943 168,708 0,647488